Citation Nr: 0309675	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This matter arises from a December 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which continued the veteran's 
then-assigned disability rating of 30 percent for PTSD.  The 
veteran subsequently filed a timely appeal.  Before his case 
was referred to the Board of Veterans' Appeals (BVA or 
Board), the veteran was granted an increased 50 percent 
evaluation, pursuant to a rating decision of December 2001.  
The veteran has continued his appeal, contending in 
substance, that his service-connected PTSD is of greater 
severity than reflected by the currently assigned 50 percent 
evaluation.  The case is now before the Board for resolution.  

As a preliminary matter, the Board observes that in November 
2001, the veteran requested that he be afforded a personal 
hearing before a Hearing Officer at the RO.  In February 
2003, however, he submitted a signed statement in which he 
expressed his desire to withdraw his request for a personal 
hearing.  Accordingly, the Board will proceed with its review 
of the veteran's appeal at this time.  


REMAND

The veteran presently maintains that the severity of his 
service-connected PTSD warrants assignment of a disability 
evaluation in excess of 50 percent.  Historically, service 
connection for PTSD was established by a January 2000 rating 
decision, and an initial 30 percent evaluation was assigned, 
effective from October 23, 1998.  The veteran subsequently 
underwent a routine VA rating examination in November 2000.  
Pursuant to the results of that examination, the veteran's 
initially assigned 30 percent evaluation was continued as 
reflected in a December 2000 rating decision.  

The veteran appealed that decision, contending that his PTSD 
was of greater severity than reflected by the assigned 30 
percent evaluation.  He was afforded an additional rating 
examination, and submitted a number of private clinical 
treatment records in support of his claim.  On consideration 
of the additionally submitted medical evidence, the veteran 
was granted an increased 50 percent rating by a December 2001 
rating decision.  Such rating was effective from October 23, 
2001.  The veteran has continued his appeal, now maintaining 
that the severity of his PTSD warrants assignment of a 
disability rating in excess of 50 percent.  

The Board observes that the most recent supplemental 
statement of the case (SSOC) was issued in December 2001.  
Since that time, the veteran has submitted additional private 
clinical treatment records dated in March and April 2001 in 
addition to VA clinical treatment records dated in April 
2003.  A review of those records discloses that both are 
pertinent to the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD, and a statement from a 
licensed clinical social worker dated in April 2003 contains 
that individual's opinion that the veteran's symptomatology 
has increased in severity since he was last examined.  It 
does not appear that the RO has had an opportunity to review 
that medical evidence, and it does not appear that the 
veteran has submitted a signed waiver form allowing the Board 
to review that evidence without allowing the RO to review the 
evidence first.  Accordingly, the Board finds that in light 
of the newly submitted relevant evidence, and in light of the 
statements to the effect that the veteran's symptomatology 
has increased in severity, additional development of the case 
is necessary to afford the veteran all due process of law to 
which he is entitled.  

The Board finds that the veteran should be scheduled to 
undergo a VA psychiatric examination to evaluate the severity 
of his service-connected PTSD.  The examiner should be 
requested to review the evaluative criteria found at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), and to 
address those criteria in his or her opinion.  In addition, 
the examiner should address all newly received evidence.  
Upon completion of the foregoing, the RO should adjudicate 
the veteran's claim for an increased rating for PTSD, and 
ensure that all notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107), are met.  



Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his PTSD dating from 
October 2000 to the present.  After 
obtaining any necessary authorization, 
any identified treatment records should 
be obtained and associated with the 
claims file.  It is not necessary to 
associate duplicate clinical treatment 
records with the claims file.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination, 
conducted by a board-certified 
psychiatrist, to evaluate the severity of 
his PTSD.  The veteran's claims file, in 
addition to a copy of the rating criteria 
set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002) must be 
provided to the examiner in advance of 
the scheduled examination.  After a 
review of the relevant evidence contained 
in the veteran's claims file, the 
examiner is requested to conduct a 
thorough clinical examination of the 
veteran.  The examiner should indicate 
the degree to which the veteran 
experiences functional impairment as a 
result of his PTSD, and should address 
the rating criteria found at Diagnostic 
Code 9411 in addition to offering an Axis 
V global assessment of functioning (GAF) 
score.  The examiner is requested to 
address the relevant medical evidence 
contained in the claims file, and 
indicate if the veteran's PTSD would 
preclude him from obtaining or retaining 
gainful employment.  The examiner should 
reconcile any opinions offered with any 
other relevant opinions of record, and 
should include a complete rationale for 
any opinions offered in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then adjudicate the issue of entitlement 
to an evaluation in excess of 50 percent 
for the veteran's PTSD on the basis of 
all available evidence.  If the benefit 
sought remains denied, the RO must 
provide the veteran and his service 
representative with a supplemental 
statement of the case which includes all 
relevant statutes and regulations with a 
discussion of why the claim was denied.  
The veteran must be provided with an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


